Reasons for Allowance
The present claims are deemed allowable over the references of record for substantially the reasons set forth by Applicants.
While the prior art of record recognizes spinel ferrite magnetic powders, as well as controlling the thickness and saturation magnetization characteristics of the magnetic recording layer, the preponderance of evidence points to allowability of the present claims for the following reasons.
First, as argued and set forth by Applicants, there is sufficient evidence as to the non-obviousness/equivalency of the claimed range in saturation magnetization for spinel ferrite magnetic powders in the claimed magnetic recording medium structure.
Second, the prior art fails to provide sufficient specificity to guide a skilled artisan to the claimed range, if anything, teaching away from the claimed range by guiding the artisan to higher saturation magnetization values.
Third, as illustrated in the attached undated NPL article, spinel ferrites are distinct from hexagonal ferrites, which are the most common ferrite used in magnetic recording medium applications.  The present claims are directly solely to spinel ferrites.
Fourth, as illustrated by Zinbo et al., the closest prior art disclose magnetic media which can encompass the claimed thickness range (Paragraph 0053 though the examples all are at 100 nm thickness) and saturation magnetization values (Paragraph 0101, though the only overlap is at the extreme endpoint of 2000 G), but teach using hexagonal ferrite magnetic powder, not spinel ferrite magnetic powder.  To put it another way, Zinbo et al. ‘dances around’ the claimed invention without providing any specificity towards the claimed limitations, especially given the evidence provided by Applicants regarding the non-obviousness of the claimed invention.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
July 19, 2022